ORDER

PER CURIAM.
Charles W. Tiner (“Defendant”) appeals his conviction of assault in the third degree. Defendant argues that the trial court erred by proceeding to a bench trial of this misdemeanor case because Defendant did not knowingly, voluntarily and intelligently waive his constitutional and statutory right to jury trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).